Citation Nr: 1521618	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  08-34 181	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an ear disease, other than otitis media, bilateral hearing loss, or tinnitus, to include as secondary to service-connected disabilities.
 
2.  Entitlement to service connection for peripheral vestibular disorder, to include as secondary to service-connected disabilities.
 
3.  Entitlement to service connection for neuralgia, to include as secondary to service-connected disabilities.
 
4.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities.
 
5.  Entitlement to a disability rating in excess of 50 percent for an adjustment disorder with anxiety.

6.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2007 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In March 2012, the Veteran withdrew his previous request for a Board hearing.

The Board notes that in his January 2009 claim, the Veteran stated that he was claiming service connection for "diseases of the ear" and listed otitis media, otosclerosis, cholesteatoma, and mastoiditis.  In light of Clemons and the diagnoses of record, the Board has recharacterized the Veteran's claim as entitlement to service connection for an ear disease, other than otitis media, bilateral hearing loss, or tinnitus.  The Board has excluded otitis media, bilateral hearing loss, and tinnitus because an August 2012 Board decision found that new and material evidence had not been received to reopen the Veteran's claim for service connection for otitis media and the Veteran is already service connected for hearing loss and tinnitus.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board finds that there is outstanding pertinent evidence.  Initially, the Board notes that in a July 2013 letter, a VA licensed social worker noted that the Veteran had been attending her recovery group on a weekly basis since January 2013.  The most recent VA treatment notes of record are dated in May 2013.  Accordingly, the Board finds there are outstanding VA treatment records.  Additionally, in his August 2012 VA Form 21-4142, the Veteran indicated that he received treatment from Dr. LaMarca every three months.  The most recent treatment records from Dr. LaMarca are dated in October 2013.  Thus, on remand any updated treatment records should be associated with the claims file.  

With regard to the Veteran's claim for an increased rating for an adjustment disorder with anxiety, the Board notes that there has not been substantial compliance with the August 2012 remand directives.  While the Veteran was afforded a VA psychiatric examination in September 2012, the examiner diagnosed the Veteran with an adjustment disorder with anxiety and indicated that there was insufficient information to make a diagnostic judgment about an Axis II disorder.  In so opining, the examiner did not explain why there was insufficient information to render a diagnosis.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that a medical opinion that states that no conclusion may be reached without resorting to speculation must explain the basis for such an opinion).  Moreover, the examiner also failed to address all the psychiatric diagnoses of record, which include posttraumatic stress disorder and depression.  Accordingly, the Board finds that examination report is inadequate and does not substantially comply with the August 2012 remand directive.  

With regard to the Veteran's service connection claims, VA treatment records indicate that the Veteran is diagnosed with neuralgia, migraines, right ear cholesteatoma, chronic otorrhea, Meniere's disease, and vertigo.  To date, the Veteran has not been provided a VA examination to assess the etiology of these disabilities.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Board notes that the threshold for finding a link between current disability and service or a service-connected disability, for the purpose of determining whether an examination is warranted, is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

With regard to the Veteran's claim for migraine headaches, a September 1967 service treatment record noted complaints of blurred vision.  Moreover, the Veteran reports on-going intermittent headaches since service.  VA treatment records also suggest that the Veteran's headaches could be related to either his antihypertensive medication or his anxiety.  With regard to the Veteran's claims, the Veteran asserts that his ear disease, peripheral vestibular disorder, and neuralgia are related to his conceded in-service acoustic trauma or one of his service-connected disabilities.  A November 2008 treatment record from Dr. Smouha noted that the Veteran had ongoing ear symptoms for some time and a hole in his eardrum that may have begun during service.  As in-service acoustic trauma has been conceded, a VA examination is warranted to determine whether the Veteran's peripheral vestibular disorder and any diagnosed ear disease, other than otitis media, hearing loss, and tinnitus, are related to the Veteran's in-service acoustic trauma or one of his service-connected disabilities.  With regard to the Veteran's claim for neuralgia, the Board notes that medical literature on UpToDate indicates that there might be a vascular component to neuralgia.  As the Veteran is service-connected for hypertensive heart disease, the Board finds a VA examination is warranted.  
With regard to the Veteran's claim for TDIU, the Veteran has not been afforded a VA TDIU examination by a vocational specialist.  The Board notes that the Federal Circuit recently held that VA is not always required to get a single examination that considers the combined effects of the Veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in this case, the Board finds that such an opinion would be helpful.  Specifically, the Board notes that there is conflicting evidence regarding the cause of the Veteran's unemployability.  VA treatment records from Dr. Mirza stated that the Veteran was unemployable due to his chronic anxiety and inability to interact with others.  However, no rationale was provided in support of the opinion.  Moreover, the opinion did not address the Social Security Administration and Workers Compensation records indicating that the Veteran was unemployable because of an on the job incident, or the July 2013 letter from the Veteran's VA social worker noting that the Veteran's prior employment had not required social interaction.  Accordingly, the Board finds that there is insufficient evidence to adjudicating the Veteran's TDIU claim and that a VA examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records for the Veteran dated from May 2013 to present. 

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment for any medical condition on appeal, to include treatment records from Dr. LaMarca. 

3.  Provide the Veteran with appropriate VA examination to determine the current nature and severity of his service-connected adjustment disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.  The examiner should include a Global Assessment of Functioning (GAF) score

4.  Provide the Veteran with an appropriate VA examination to determine the current nature and etiology of his migraine headache disability, peripheral vestibular disorder, neurologia, and any ear disease, other than otitis media, hearing loss, or tinnitus.  The claims file and a copy of this remand must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.

a.  The examiner should identify any applicable ear disease, other than otitis media, hearing loss, or tinnitus, and any peripheral vestibular disorder, to include vertigo and Meniere's disease. 

The examiner should reconcile his or her diagnoses with the diagnoses of record.

b.  For any such diagnosed ear disease, the examiner should state whether it is at least as likely as not etiologically related to active service, to include the Veteran's in-service acoustic trauma.  

c.  For any such diagnosed ear disease, the examiner should state whether it is at least as likely as not that it was caused or aggravated by any of the Veteran's service-connected disabilities.  

d.  For any diagnosed peripheral vestibular disorder, to include vertigo and Meniere's disease, state whether is at least as likely as not etiologically related to active service, to include the Veteran's in-service acoustic trauma.  

e.  For any such diagnosed peripheral vestibular disorder, state whether it is at least as likely as not that it was caused or aggravated by any of the Veteran's service-connected disabilities.  

f.  State whether it is at least as likely as not that the Veteran's migraine headaches are etiologically related to active service, to include his in-service headaches. 

g.  State whether it is at least as likely as not that the Veteran's migraine headaches were caused or aggravated by any of the Veteran's service-connected disabilities.  

h.  State whether the Veteran's neuralgia is at least as likely as not etiologically related to active service, to include the Veteran's in-service acoustic trauma.  

i.  State whether it is at least as likely as not that the Veteran's neuralgia was caused or aggravated by any of the Veteran's service-connected disabilities.  

The rationale for all opinions expressed must be provided.

5.  Thereafter, provide the Veteran a VA evaluation by a vocational specialist.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  A complete rationale for all opinions should be provided.

The specialist is requested to address the impact of the Veteran's service-connected disabilities (including adjustment disorder with anxiety, hypertensive heart disease, tinnitus, and bilateral hearing loss) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of the Veteran's service-connected disabilities.

6.  Finally, readjudicate the claims.  If any benefit is not granted in full, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




